Case 2:21-cv-02062-DMG-AS Document 10-14 Filed 03/12/21 Page 1 of 2 Page ID #:203



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 10 CARMEN PADILLA, LETICIA                     Case No.: 2:21-cv-02062-DMG (ASx)
 11 PADILLA, JOSE PADILLA, JESUS
    PADILLA, ISMAEL PADILLA, and
 12 ALFREDO PADILLA, individuals,               [PROPOSED] ORDER ON
                                                DEFENDANT’S MOTION TO
 13                                             DISMISS COMPLAINT
                           Plaintiffs,
 14                                             Date:      April 16, 2021
              vs.                               Time:      9:30 a.m.
 15 BROOKFIELD HEALTHCARE                       Crtroom:   8C
 16 CENTER,   unknown business entity;
    DOWNEY COMMUNITY CARE LLC, a
 17 Nevada limited liability company; and
    DOES 1 through 10, inclusive,
 18                        Defendants.
 19
 20           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 21           Upon consideration of Defendant DOWNEY COMMUNITY CARE, LLC d/b/a
 22 Brookfield Healthcare Center’s (also sued and served as “Brookfield Healthcare
 23 Center”) (collectively, the “Defendant”) Motion to Dismiss the Complaint of
 24 CARMEN PADILLA, LETICIA PADILLA, JOSE PADILLA, JESUS PADILLA,
 25 ISMAEL PADILLA, and ALFREDO PADILLA, individually (collectively, the
 26 “Plaintiffs”), the Motion is granted.
 27
 28                                         1
             [PROPOSED] ORDER ON DEFENDANT’S MOTION TO DISMISS
                                COMPLAINT
      262353112.v1
Case 2:21-cv-02062-DMG-AS Document 10-14 Filed 03/12/21 Page 2 of 2 Page ID #:204



  1           Plaintiffs allege that Mr. Asuncion Padilla contracted COVID-19 while under
  2 the care of Defendants at Brookfield Healthcare Center, a residential care facility
  3 licensed by the state of California, and that Mr. Padilla subsequently died of COVID-
  4 19 while hospitalized. Within the Complaint, documents referenced in the Complaint,
  5 and documents that this Court may take judicial notice of, Plaintiffs concede that
  6 Defendants administered infection control protocols. Plaintiffs allege, however, that
  7 these measures were insufficient as they relate to Mr. Padilla.
  8           The Complaint allegations therefore arise out of, relate to, or result from the
  9 Defendant’s administration and use of, among other things, infection control protocols,
 10 intended to prevent, diagnose, and treat the spread of the COVID-19 virus. These
 11 allegations demonstrate that Defendants were “covered persons” engaged in
 12 "recommended activities" for “covered countermeasures” during the COVID-19 global
 13 pandemic and national emergency. As such, Defendants are immune from Plaintiffs’
 14 suit for damages under the First Cause of Action Elder Neglect and the Second Cause
 15 of Action for wrongful death pursuant to the Public Readiness and Emergency
 16 Preparedness Act (PREP Act), 42 U.S.C.A. §§ 247d-6d, 247d-6e, , as these claims arise
 17 from, relate to, and result from Defendants’ use of covered countermeasures.
 18           Accordingly, the Complaint is hereby dismissed with prejudice and this matter
 19 is closed.
 20 IT IS SO ORDERED
 21 Dated: ____________________
 22                                          _________________________________
                                             Honorable Dolly M. Gee
 23
 24
 25
 26
 27
 28                                              2
             [PROPOSED] ORDER ON DEFENDANT’S MOTION TO DISMISS
                                COMPLAINT
      262353112.v1
